Beck, J.
1. On tlie trial of this ease, which was a suit upon an open account, the question for determination was, what amount, if any, was due the plaintiff after allowing the defendant. proper credits upon the account for certain articles of merchandise which had been returned, and for the amounts collected or which, in the exercise of due diligence, should have been collected, by the plaintiff upon an open account against a debtor of the defendant, which the latter had transferred to the plaintiff as collateral security. And it was error for the court, upon the trial of the ease, to permit one of the defendants, over objections duly made, to testify that “He [the manager of the plaintiff corporation] stated that he [the manager] had his accounts insured, and that this suit he had brought was just a matter of form, which he had to go through with before he could collect liis insurance; that his insurance covered a range of $1,000.00. I never heard of credit insurance before. There may be such a thing — it is new to me.” This evidence was entirely irrelevant and probably prejudicial to the plaintiff.
2. Where a debtor transfers to his creditors an open account which the former holds against one of his debtors, as collateral security for the payment of an open account, the transferee is chargeable, not with the amount due on the open account thus transferred, but with such an amount as he may have collected, in the absence of proof that he could have collected more by the exercise of ordinary care and diligence.

Judgment reversed.


All the Justices concur.